Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application.

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities: In the claim language, “a characterization component that employs a supervised learning-based approach to characterize relationship between” (claim 1), “characterizing, by the… approach, relationship” (claims 11 and 20), the article “a” is missing. The examiner recommends rephrasing the claims as “characterize a relationship between”, and “characterizing, by the… approach, a relationship”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations a “selection component”, a “configuration component”, a “characterization component”, an “optimization component” a “validation component”, a “determining component”, and a “supervision component” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The intended support for these components is found at [0051] of the specification, reciting, “The entities disclosed herein can be either hardware, a combination of hardware and software, software, or software in execution.” Furthermore, the specification and its attempted disclosure of specific structure is not sufficient because it is essentially a 'catch-all' with the features going into a large black box and no further, more specific structure being claimed.
In cases involving a special purpose computer-implemented means-plus-function limitation, the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function… An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task."  (MPEP 2181 II B). No formal algorithm is presented for any of the above claimed components that would appropriately transform the general purpose computer or microprocessor disclosed in the specification.
  Therefore, claims 1-10 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20200090075A1 to Achin et al (hereinafter, Achin), in view of “Model Evaluation, Model Selection, and Algorithm Selection in Machine Learning” to Raschka et al (hereinafter, Raschka).

As per claim 1, Achin teaches A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory; wherein the computer executable components comprise ([0025] “According to another aspect of the present disclosure, a predictive modeling apparatus is provided, including a memory configured to store processor-executable instructions; and a processor configured to execute the processor-executable instructions,”):
a selection component that selects a metric of performance evaluation accuracy ([0102] “The models may be tested in accordance with suitable testing techniques and scored according to a suitable scoring metric (e.g., an objective function). Different scoring metrics may place different weights on different aspects of a predictive model's performance, including, without limitation, the model's accuracy”); 
a configuration component that configures a performance evaluation scheme for machine learning algorithms (Figure 3, Box 310. [0040] “A machine-executable template may include one or more predictive modeling algorithms… The algorithm(s), pre-processing steps, and/or post-processing steps may be parameterized. A machine-executable template may be applied to a user dataset to generate potential predictive modeling solutions for the prediction problem represented by the dataset.”); 
an optimization component that optimizes accuracy of the machine learning algorithms [as a function of size of training data set relative to size of validation data set] through selection of values associated with the configuration parameters ([0100] “Fitting the predictive models to the prediction problem's dataset(s) may include tuning one or more hyper-parameters of the predictive modeling procedure that generates the predictive model, tuning one or more parameters of the generated predictive model, and/or other suitable model-fitting steps.” [0134] “In some embodiments, predictive modeling system 100 partitions the dataset to facilitate efficient use of computing resources during the evaluation of the modeling search space. For example, predictive modeling system 100 may partition the cross-validation folds of the dataset into smaller samples. Reducing the size of the data samples to which the predictive models are fitted may reduce the amount of computing resources needed to evaluate the relative performance of different modeling techniques… Hyper-parameters include variable settings for a modeling technique that can affect the speed, efficiency, and/or accuracy of model fitting process.”).  

Achin does not explicitly teach a characterization component that employs a supervised learning-based approach to characterize relationship between the configuration of the performance evaluation scheme and fidelity of performance estimates, and an optimization component that optimizes accuracy of the machine learning algorithms [as a function of size of training data set relative to size of validation data set] through selection of values associated with the configuration parameters.

Raschka teaches a characterization component that employs a supervised learning-based approach to characterize relationship between the configuration of the performance evaluation scheme and fidelity of performance estimates (p.45-46, “Mainly, we can think of model selection as another training procedure, and hence, we would need a decently-sized, independent test set that we have not seen before to get an unbiased estimate of the models’ performance... Varma and Simon found that the nested cross-validation approach can reduce the bias, compared to regular k-fold cross-validation when used for both hyperparameter tuning and evaluation, can be considerably be reduced. As the researchers state, "A nested CV procedure provides an almost unbiased estimate of the true error”” Figure 22. Examiner Note: Performing a nested training loop as described by Raschka includes both the inner loop parameter tuning for accuracy in a particular data fold and a second, outer training function used to estimate the generalization performance (e.g., fidelity of the inner performance estimate). When applied to Achin’s system including selection of a variety of performance evaluation scheme configurations, the resulting system would apply a particular performance evaluation scheme configuration to the inner loop evaluation, and characterize the relationship between the configuration and the generalization performance of the inner loop in a supervised learning approach.); and
an optimization component that optimizes accuracy of the machine learning algorithms as a function of size of training data set relative to size of validation data set through selection of values associated with the configuration parameters (p.30, “Before moving on to model selection in the next section, the following points shall summarize the discussion of the bias-variance trade-off, by listing the general trends when increasing the number of folds or k: • The bias of the performance estimator decreases (more accurate)… Aside from computational efficiency concerns, we only use deep learning algorithms when we have relatively large sample sizes anyway, scenarios where we do not have to worry about high variance – the sensitivity of our estimates towards how we split the dataset for training, validation, and testing – so much. Thus, it is fine to use the holdout method with a training, validation, and test split over the k-fold cross-validation for model selection if the dataset is relatively large.” p.27, Figure 14. Examiner Note: Achin teaches optimizing model configuration parameters in order to increase accuracy, but does not explicitly do so as a function of training data size to validation data size. Raschka teaches selecting holdout validation techniques of different sizes (i.e., techniques with different training data to validation data ratios, see esp. Fig. 14 “Holdout” vs “2-Fold Cross-Validation) based on the size of the training data set. When Rashka is applied to Achin, the resulting system would optimize the accuracy of an algorithm based on the relative sizes of the training data set and the validation data set through configuration of hyper-parameters.).

Achin and Raschka are analogous art because they are both directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Achin’s performance evaluation with Raschka’s confidence intervals. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase reliability of the system, which can be accomplished by optimizing its certainty (Raschka p.14 “Let us assume that we would like to compute a confidence interval around a performance estimate to judge its certainty – or uncertainty.”).
	

As per claim 2, the combination of Achin and Raschka thus far teaches The system of claim 1.
Achin teaches further comprising a validation component that adapts a validation configuration decision to the machine learning algorithms and adjusts ratio of the size of training data set relative to the size of validation data set ([0082] “A predictive modeling procedure may be eliminated from consideration based on the results of applying one or more deductive rules to the attributes of the predictive modeling procedure and the characteristics of the prediction problem… (5) if the width of the dataset exceeds a threshold width, select or prioritize techniques that provide dimension reduction; (6) if the dataset is large and sparse (e.g., the size of the dataset exceeds a threshold size and the sparseness of the dataset exceeds a threshold sparseness), select or prioritize techniques that execute efficiently on sparse data structures; and/or any rule for selecting, prioritizing, or eliminating a modeling technique wherein the rule can be expressed in the form of an if-then statement.” [0133] “To facilitate rigorous testing of the predictive models, predictive modeling system 100 may partition the dataset (or suggest a partitioning of the dataset) into a training set and a “holdout” test set. In some embodiments, the training set is further partitioned into K folds for cross-validation. The training set may then be used to train and evaluate the predictive models, but the holdout test set may be reserved strictly for testing the predictive models.” [0134] “In some embodiments, predictive modeling system 100 partitions the dataset to facilitate efficient use of computing resources during the evaluation of the modeling search space. For example, predictive modeling system 100 may partition the cross-validation folds of the dataset into smaller samples. Reducing the size of the data samples to which the predictive models are fitted may reduce the amount of computing resources needed to evaluate the relative performance of different modeling techniques.”).  

As per claim 3, the combination of Achin and Raschka thus far teaches The system of claim 1.
Achin teaches further comprising a determining component that respectively determines use of same or different configuration for the machine learning algorithms (Figure 3, Box 310. [0040] “A machine-executable template may include one or more predictive modeling algorithms… The algorithm(s), pre-processing steps, and/or post-processing steps may be parameterized. A machine-executable template may be applied to a user dataset to generate potential predictive modeling solutions for the prediction problem represented by the dataset.” Examiner Note: Selecting a template including one parameterization step instead of selecting a template including a second parameterization step is seen as equivalent to determining the use of a different configuration.).  


As per claim 4, the combination of Achin and Raschka thus far teaches The system of claim 1.
Achin teaches further comprising a determination component that determines configuration for each machine learning algorithm or subset of machine learning algorithms (Figure 3, Box 310. [0040] “A machine-executable template may include one or more predictive modeling algorithms… The algorithm(s), pre-processing steps, and/or post-processing steps may be parameterized. A machine-executable template may be applied to a user dataset to generate potential predictive modeling solutions for the prediction problem represented by the dataset.”).  


As per claim 5, the combination of Achin and Raschka thus far teaches The system of claim 1.
Achin teaches wherein the configuration component generates a set of samples of the ratio and the associated metric of performance evaluation accuracy ([0134] “For example, predictive modeling system 100 may partition the cross-validation folds of the dataset into smaller samples. Reducing the size of the data samples to which the predictive models are fitted may reduce the amount of computing resources needed to evaluate the relative performance of different modeling techniques. In some embodiments, the smaller samples may be generated by taking random samples of a fold's data. Likewise, reducing the size of the data samples to which the predictive models are fitted may reduce the amount of computing resources needed to tune the parameters of a predictive model or the hyper-parameters of a modeling technique.” [0203] “4. Generate input features, fit models, optimize model-specific tuning parameters, and evaluate performance: In some embodiments, feature generating may include scaling for numerical covariates, Box-Cox transformations, principal components, etc. Tuning parameters for the models may be optimized via cross-validation. Validation set performance measures may be computed and presented for each model, along with other summary characteristics (e.g., model parameters for regression models, variable importance measures for boosted trees or random forests)”). 

 
As per claim 6, the combination of Achin and Raschka thus far teaches The system of claim 5.
Achin teaches further comprising a supervision component that evaluates the set of samples of the ratio ([0134] “In some embodiments, predictive modeling system 100 partitions the dataset to facilitate efficient use of computing resources during the evaluation of the modeling search space. For example, predictive modeling system 100 may partition the cross-validation folds of the dataset into smaller samples. Reducing the size of the data samples to which the predictive models are fitted may reduce the amount of computing resources needed to evaluate the relative performance of different modeling techniques. In some embodiments, the smaller samples may be generated by taking random samples of a fold's data. Likewise, reducing the size of the data samples to which the predictive models are fitted may reduce the amount of computing resources needed to tune the parameters of a predictive model or the hyper-parameters of a modeling technique.”).  

As per claim 7, Achin teaches The system of claim 6, wherein the supervision component uses a subset of data points (x,y), where x is the performance evaluation configuration parameter which is a holdout percentage value and y is an estimate for corresponding evaluation accuracy level ([0289] “To improve execution speed and reduce resource consumption, the engine 110 may suggest a default down-sampling. There are two types of down-sampling, chronological and cross-sectional. In chronological down-sampling, the total number of observations within each partition may be reduced by a fixed percentage or aggregated to longer time interval resolution.” [0291] “One challenge in producing accurate predictions from time series models is that they may be sensitive to the choice of training and validation time windows. In some embodiments, the engine automatically evaluates this sensitivity. For example, the engine 110 may evaluate the sensitivity to time window choice for every modeling technique as it is executing. As another example, the engine 110 may evaluate this sensitivity after a model exceeds a certain threshold of predictive accuracy. A third option is to evaluate sensitivity of the top models based on their relative predictive accuracy.”).  


As per claim 8, the combination of Achin and Raschka thus far teaches The system of claim 7.
Achin does not explicitly teach wherein the supervision component identifies a curve y=f(x) that fits the subset of data points (x,y)

Raschka teaches wherein the supervision component identifies a curve y=f(x) that fits the subset of data points (x,y) (p.22, 3.3, “The process of hyperparameter tuning (or hyperparameter optimization) and model selection can be regarded as a meta-optimization task. While the learning algorithm optimizes an objective function on the training set (with exception to lazy learners), hyperparameter optimization is yet another task on top of it; here, we typically want to optimize a performance metric such as classification accuracy or the area under a Receiver Operating Characteristic curve.” Examiner Note: Achin teaches plotting the data points (x, y) in [0289] and [0291]. Raschka teaches optimizing hyperparameter performance according to the area under an ROC curve. When Raschka is applied to Achin, the resulting system would identify the ROC curve fit to the subset of datapoints (x,y).).  
Achin and Raschka are analogous art because they are both directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Achin’s performance evaluation with Raschka’s confidence intervals. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase reliability of the system, which can be accomplished by optimizing its certainty (Raschka p.14 “Let us assume that we would like to compute a confidence interval around a performance estimate to judge its certainty – or uncertainty.”).

As per claim 9, the combination of Achin and Raschka thus far teaches The system of claim 8. 
Achin does not explicitly teach wherein the optimization component optimizes f(x) when f(x) is a ratio of discrepancy and minimizes f(x) when proposed as the configuration parameter value.  

Raschka teaches wherein the optimization component optimizes f(x) when f(x) is a ratio of discrepancy and minimizes f(x) when proposed as the configuration parameter value (p.22, 3.3, “The process of hyperparameter tuning (or hyperparameter optimization) and model selection can be regarded as a meta-optimization task. While the learning algorithm optimizes an objective function on the training set (with exception to lazy learners), hyperparameter optimization is yet another task on top of it; here, we typically want to optimize a performance metric such as classification accuracy or the area under a Receiver Operating Characteristic curve.” Examiner Note: The examiner notes that a ROC curve expresses the discrepancy between true positives (e.g., where y is correct) and false positives. Thus, optimizing the area under an ROC curve as taught by Raschka would optimize f(x) (i.e., the ROC curve) to minimize the discrepancy between true positives and false positives (i.e., move the true positive rate closer to 1)).  


Achin and Raschka are analogous art because they are both directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Achin’s performance evaluation with Raschka’s confidence intervals. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase reliability of the system, which can be accomplished by optimizing its certainty (Raschka p.14 “Let us assume that we would like to compute a confidence interval around a performance estimate to judge its certainty – or uncertainty.”).

As per claim 10, the combination of Achin and Raschka thus far teaches The system of claim 1. 

Achin does not explicitly teach wherein the validation component uses a procedure for selecting holdout size and a scheme to reduce variance in a generalization error estimate in holdout validation via bootstrapping.  

Raschka teaches wherein the validation component uses a procedure for selecting holdout size and a scheme to reduce variance in a generalization error estimate in holdout validation via bootstrapping (p.16, “The bootstrap method is a resampling technique for estimating a sampling distribution, and in the context of this article, we are particularly interested in estimating the uncertainty of a performance estimate – the prediction accuracy or error…Walking through it step by step, the bootstrap method works like this: 1. We are given a dataset of size n. 2. For b bootstrap rounds: We draw one single instance from this dataset and assign it to the jth bootstrap sample. We repeat this step until our bootstrap sample has size n – the size of the original dataset. Each time, we draw samples from the same original dataset such that certain examples may appear more than once in a bootstrap sample and some not at all. 3. We fit a model to each of the b bootstrap samples and compute the resubstitution accuracy. 4. We compute the model accuracy as the average over the b accuracy estimates (Equation 23).”).  
Achin and Raschka are analogous art because they are both directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Achin’s performance evaluation with Raschka’s confidence intervals. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase reliability of the system, which can be accomplished by optimizing its certainty (Raschka p.14 “Let us assume that we would like to compute a confidence interval around a performance estimate to judge its certainty – or uncertainty.”).


Claim 11 is a method claim corresponding to system claim 1. Claim 11 is rejected for at least the same reasons as claim 1. 
Claim 12 is a method claim corresponding to system claim 2. Claim 12 is rejected for at least the same reasons as claim 2. 
Claim 13 is a method claim corresponding to system claim 3. Claim 13 is rejected for at least the same reasons as claim 3.
Claim 14 is a method claim corresponding to system claim 4. Claim 14 is rejected for at least the same reasons as claim 4.   
Claim 15 is a method claim corresponding to system claim 5. Claim 15 is rejected for at least the same reasons as claim 5.
Claim 16 is a method claim corresponding to system claim 6. Claim 16 is rejected for at least the same reasons as claim 6.
Claim 17 is a method claim corresponding to system claim 7. Claim 17 is rejected for at least the same reasons as claim 7.
Claim 18 is a method claim corresponding to system claim 9. Claim 18 is rejected for at least the same reasons as claim 9.
Claim 19 is a method claim corresponding to system claim 10. Claim 19 is rejected for at least the same reasons as claim 10.
Claim 20 is a method claim corresponding to system claim 1. Claim 20 is rejected for at least the same reasons as claim 1.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20200134489A1 to Achin et al is considered pertinent due to the model evaluation techniques disclosed.
US20160344770A1 to Verma et al is considered pertinent due to the model evaluation techniques disclosed.
“Random search for hyper-parameter optimization” to Bergstra et al is considered pertinent due to the parameter optimization techniques disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully Submitted,



/P.G.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145